Citation Nr: 0935106	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-01 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to May 1947.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2009, as support for his claim, the Veteran testified 
at a video-conference before the undersigned Veterans Law 
Judge of the Board.

The Board advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.


REMAND

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16 (2008)  Consideration may be given to his 
level of education, special training, and previous work 
experience in making this determination, but not to his age 
or the impairment caused by any nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

The Veteran's work history shows that he retired as a farmer 
in 1983, and that he had prior work experience as a 
maintenance mechanic for arcade games.  He believes the 
service-connected blindness in his right eye (from the 
enucleation) and partial paralysis of his upper extremities, 
especially his hands, preclude any further employment that 
could be considered substantially gainful.  He also mentions 
his hearing loss as another relevant factor in his inability 
to work.

The Veteran's service-connected disabilities are rated as 
follows:  (1) right eye enucleation, 40-percent disabling; 
(2) disfiguring facial scars, 30-percent disabling; (3) 
partial paralysis of the seventh cranial nerve, 10-percent 
disabling; (4) partial paralysis of the right fifth cranial 
nerve, 10-percent disabling; (5) anosmia, 10-percent 
disabling; and (6) bilateral hearing loss, right maxillary 
sinusitis, herniorrhaphy, and residuals of a maxillary 
fracture, each rated as 
zero-percent disabling, i.e., noncompensable.  Thus, his 
combined disability rating is 70 percent.  See 38 C.F.R. § 
4.25 (2008).  He also receives special monthly compensation 
(SMC) on account of the anatomical loss of his right eye.

Before the Board is able to adjudicate the Veteran's TDIU 
claim on the merits, however, additional information is 
required to determine the degree of industrial impairment 
resulting from these service-connected disabilities.  See 
Beaty v. Brown, 6 Vet. App. 532 (1994).  The medical records, 
at present, do not clearly indicate whether he is 
unemployable as the result of his service-connected 
disabilities.  

The Veteran had a VA general medical examination in April 
2006.  After examining the Veteran, the examiner commented 
that the Veteran's 
service-connected loss of his right eye prevented him from 
working as a bus driver after World War II, but that it did 
not prevent him from working as a farmer.  The examiner then 
commented that the Veteran's service-connected facial scars 
did not affect his ability to be employed, and that his non-
service connected chronic obstructive pulmonary disease 
(COPD) would not prevent him from performing sedentary or 
light physical activity.  The examiner, however, did not 
comment on the Veteran's several other service-connected 
disabilities - namely, his partial paralysis of the seventh 
cranial nerve and partial paralysis of the right fifth 
cranial nerve.  There also was no mention of the effect of 
the hearing loss on the Veteran's employability.  This 
oversight is significant since the Veteran testified at his 
recent hearing that these conditions, especially when 
considered collectively, preclude him from working.  



Therefore, it is unclear whether the Veteran is unable to 
work in a substantially gainful occupation due to the 
combination of all his service-connected disabilities.  And 
as the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a TDIU claim without 
producing evidence, as distinguished from mere conjecture, 
that the Veteran can perform work that would produce 
sufficient income to be other than marginal, that is, to be 
considered employment provided other than merely on account 
of his special needs or at the whim of his employer's 
accommodation.  Marginal employment, for example, as a self-
employed worker or at odd jobs or while employed at less than 
half of the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. §§ 4.16(a), 
4.18.  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 
358 (1991).  The Board may not offer its own opinion 
regarding whether the Veteran can perform this type of work 
based on his current level of disabilities, a technique that 
the Court has previously determined to be "inadequate" within 
Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) 
(citations omitted).  A VA examination and opinion are 
therefore needed to address this determinative issue.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for all 
necessary VA examinations to determine 
whether his several service-connected 
disabilities - including in combination, 
preclude him from engaging in all forms 
of substantially gainful employment that 
is consistent with his prior work history 
and experience, level of education and 
training, etc.

In making this important determination, 
consider that the Veteran has the 
following service-connected disabilities:  
(1) right eye enucleation, rated as 
40 percent disabling; (2) disfiguring 
facial scars, rated as 30 percent 
disabling; (3) partial paralysis of the 
seventh cranial nerve, rated as 10 
percent disabling; (4) partial paralysis 
of the right fifth cranial nerve, 
rated as 10 percent disabling; (5) 
anosmia, rated as 10 percent disabling; 
and (6) bilateral hearing loss, 
right maxillary sinusitis, herniorrhaphy, 
and residuals of a maxillary fracture, 
each rated as zero percent disabling, for 
a combined rating of 70 percent.  
He also receives SMC on account of the 
anatomical loss of his right eye.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

2.  Then readjudicate the TDIU claim in 
light of the additional evidence.  If 
this claim is not granted to the 
Veteran's satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



